DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 8-11,13-18,21-22,24-30,32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loeb et al. (USPN 2003/0171666).
With respect to claim 1, a tissue-integrating sensor for detecting an analyte, the sensor comprising: a tissue-integrating scaffold (biocompatible polymer matrix; 118); and at least a portion of the tissue-integrating scaffold including one or more sensing moieties (Bio sensing material 116), wherein the sensing moieties produce a detectable signal in the presence of the analyte ([0008]-[0013]-[0016],[0029],[0045]); and further wherein (i) the tissue-integrating sensor is configured to provide detection of the analyte when placed into a tissue of a subject, the entire tissue-integrating sensor being devoid of electronics (the sensor does not contain any electronics and it is attached to an optical fiber which is not considered electronics). See [0027]-[0032]. 
With respect to claim 2, the tissue-integrating scaffold consists of the one or more sensing moieties ([0010], [0014], [0028]-[0029], [0033]). 
With respect to claim 3, the tissue-integrating scaffold comprises a polymer ([0046]-[0047],[0057]).
With respect to claim 4, the polymer comprises at least one of a hydrogel, a collagen, or a decellularized extracellular matrix ([0063]). 
With respect to claim 8, the scaffold is porous and further wherein at least two of the pores of the scaffold are interconnected (pores 120, [0029], [0060]).
With respect to claim 9, the sensing moieties comprise microspheres or nanospheres ([0029], [0045]-[0048]).
With respect to claim 10, the sensor comprises multiple layers (figures 1 and 2).
With respect to claim 11, the sensor comprises one or more fibers (figures 1-2). 
With respect to claim 13, the system comprising a tissue-integrating sensor according to claim 1; and a module, physically spaced apart from the tissue-integrating sensor, that generates or measures the signal produced by the one or more sensing moieties (element 112). 
With respect to claim 14, further comprising a component selected from the group consisting of a detector, a signal receiver, a signal transmitter, a signal processing component, an energy storage component, a data storage component, a data transmitter, a data display device, a data processing component and combinations thereof ([0034]-[0037]).
With respect to claim 15, integrating a sensor according to claim 1 into the tissue; and detecting the presence of the analyte ([0008]-[0013]-[0016], [0029], [0045]). 
Claims 1-5, 11-15, 19-21, 23-27, 30-32 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Van Antwerp et al. (USPN 6,011,984).
With respect to claim 1, a tissue-integrating sensor for detecting an analyte, the sensor comprising: a tissue-integrating scaffold (biocompatible polymer matrix; Col.10 lines 25-60, Col.11 line 11-Co.14 line 50); and at least a portion of the tissue-integrating scaffold including one or more sensing moieties (Col.15 lines 1-55), wherein the sensing moieties produce producing a detectable signal in the presence of the analyte (Col.16 line 35-Co.17 line 30); and further wherein (i) the tissue-integrating sensor configured to provide provides detection of the analyte when placed into a tissue of a subject, the entire tissue-integrating sensor being devoid of electronics (figure 3, IAS does not contain any electronics and it is attached to an optical fiber which is not considered electronics). See Col. 16 line 35-Col.17 line 20. 
With respect to claim 2, the tissue-integrating scaffold consists of the one or more sensing moieties (Col.15 lines 1-55). 
With respect to claim 3, the tissue-integrating scaffold comprises a polymer (Col.10 lines 25-60, Col.11 line 11-Co.14 line 50).
With respect to claim 4, the polymer comprises at least one of a hydrogel, a collagen, or a decellularized extracellular matrix (Col.10 lines 25-60, Col.11 line 11-Co.14 line 50). 
With respect to claim 5, the one or more sensing moieties are embedded within the tissue-integrating scaffold (Col.15 lines 1-55).
With respect to claim 11, the sensor comprises one or more fibers (Col.15 line 56-Col.16 line 3, figure 3). 
With respect to claim 12, further comprising one or more calibration moieties (Col.17 lines 6-20). 
With respect to claim 13, the system comprising a tissue-integrating sensor according to claim 1; and a module, physically spaced apart from the tissue-integrating sensor, that generates or measures the signal produced by the one or more sensing moieties (Col.4 line 61-Col.5 line 60, figure 3, detector). 
With respect to claim 14, further comprising a component selected from the group consisting of a detector, a signal receiver, a signal transmitter, a signal processing component, an energy storage component, a data storage component, a data transmitter, a data display device, a data processing component and combinations thereof (Col.4 line 61-Col.5 line 60, Col. 16 line 35-Col.17 line 20).
 	With respect to claim 15, integrating a sensor according to claim 1 into the tissue; and detecting the presence of the analyte (figure 3). 
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Antwerp et al.  as applied to claim 1 above, and further in view of Colvin et al. (USPN 7,308,292).
Van Antwerp et al. fails to disclose that the one or more sensing moieties are attached to an exterior of the scaffold and a coating exterior to the sensing moieties. Colvin et al. discloses a tissue integrating sensor comprising indicators (116, reads on sensing moieties) attached to the exterior surface and a coating over the exterior surface (figure 4). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to incorporate the teaching of attaching the moieties on the exterior surface as taught by Colvin et al. into the device of Van Antwerp et al., since such modification would have provided moieties on the exterior surface, in order to obtain more accurate measurements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/Primary Examiner, Art Unit 3791